PETROPLUS, JUDGE:
This case was submitted on a Stipulation setting forth the following facts:
That on or about July 9, 1970, members of a crew of Neighborhood Youth Corps Workers, employed under the supervision and control of the West Virginia Department of Highways, while engaged in the clearing of brush from the north side of State Route 88, approximately one-half mile north of Clinton, Ohio County, West Virginia, did cut down, chop, hack or otherwise destroy a 3 inch caliper sugar maple and forsythia bush belonging to and situate upon the property owned by the Claimant and providing a part of the landscaping for the entrance into a housing development. The Claimant was free from any fault or negligence and it is agreed that the cost of replacing the sugar maple and the forsythia is in the amount of $76.00.
It appearing to the Court that the conduct of the workers under the supervision and control of the West Virginia Department of Highways constituted a trespass on private property, resulting in damage to said property and that the State is liable for the damage caused by its employees acting within the scope of their employment, an award is accordingly made to the Claimant in the amount of $76.00.
Claim allowed in the amount of $76.00.